DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1, Ln 8 & Claim 7, Ln 8, the limitation “a plate-shaped workpiece” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 2, 4, 13 are objected to because of the following informalities: 
Regarding Claim 2, Ln 9, Claim 4, Ln 3-4, the limitation “distal end of the anti-rotation member”.  Examiner suggests “distal end of the anti-rotation member of the tool changer”. 
Regarding Claim 13, Ln 5, the limitation “edge portion”.  Examiner suggests “peripheral edge portion”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 2, Ln 7, the limitation “a vertical direction” is indefinite for failing to particularly point out and distinctly claim the point of reference for a vertical direction.  Examiner notes that a person of ordinary skill in the art would not be able to determine when a vertical line existed, whether when the tool was installed on/in the press brake (i.e., the press brake installation of the tool orients the tool to some vertical direction), the tool itself has an intrinsic orientation or some other orientation exists with which to orient the tool. 
Regarding Claim 9, Ln 7, the limitation “a vertical direction” is indefinite for failing to particularly point out and distinctly claim the point of reference for a vertical direction.  Examiner  notes that a person of ordinary skill in the art would not be able to determine when a vertical line existed, whether when the tool was installed on/in the press brake (i.e., the press brake installation of the tool orients the tool to some vertical direction), the tool itself has an intrinsic orientation or some other orientation exists with which to orient the tool. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mayrhofer (US 2016/0136706), hereinafter Mayrhofer. 

    PNG
    media_image1.png
    840
    819
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    906
    510
    media_image2.png
    Greyscale

FIG EX–1	FIG EX–2
(annotated Mayrhofer Fig 2)	(annotated Mayrhofer Fig 4)
Regarding Claim 1, Mayrhofer discloses a tool for a press brake, comprising: 
a tool main body (4) (Para [0027], Ln 3), 
an attachment portion formed on a base end side of the tool main body (Para [0027], Ln 1-2; as illustrated in at least FIG EX–1) and 
configured to be detachably attached to a tool installation portion of the press brake (2) (as illustrated in at least FIG EX–2) by using a tool changer (Para [0033], Ln 5-6), and 
a bending portion formed on a distal end side of the tool main body (as illustrated in at least FIG EX–1) and used to bend a plate-shaped workpiece (Para [0027], Ln 4), wherein 
an engagement hole having a circular cross-sectional shape (as illustrated in at least FIG EX–1) extends through the tool main body in a thickness direction, and 
an anti-rotation bottomed depressed portion is formed in a vicinity of the engagement hole in the tool main body (as illustrated in at least FIG EX–2). 
Examiner notes the limitations “a tool changer“, “a plate-shaped workpiece”, “to be engaged with a bar-shaped finger of the tool changer” and “configured to receive a distal end of an anti-rotation member of the tool changer“ relate to the use of “a tool for a press brake” claimed and not to the “a tool for a press brake” claimed.  Examiner further notes the various elements of tool changers for a press brake are well known in the art and include a bar-shaped finger, as evidenced by Akami (US 2003/0064871), hereinafter Akami (as illustrated in at least Fig 12). 
Regarding Claim 2, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses 
the anti-rotation bottomed depressed portion comprises a plurality of anti-rotation bottomed depressed portions (as illustrated in at least FIG EX–1 & FIG EX–2), 
the plurality of anti-rotation bottomed depressed portions are arranged in a linearly symmetrical manner to a virtual line passing a center of the engagement hole in parallel with a vertical direction (Para [0031], Ln 4-5; as illustrated in at least FIG EX–1). 
Regarding Claim 3, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses each of the plurality of anti-rotation bottomed depressed portions is a conical hole or a columnar hole.  Examiner notes that, as illustrated in at least FIG EX–1, the bottomed depressed portions located on the base end of the tool are columnar holes. 
Regarding Claim 4, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the anti-rotation bottomed depressed portion extends in a lateral direction and is engageable with the distal end of the anti­rotation member (10) (as illustrated in at least FIG EX–1; Para [0030], Ln 6-9). 
Regarding Claim 5, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the anti-rotation bottomed depressed portion (10) is a through groove having a V-shaped cross section or a rectangular cross section (as illustrated in at least FIG EX–1). 
Regarding Claim 6, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the anti-rotation bottomed depressed portion is an elongated hole having a V-shaped cross section or a rectangular cross section (Para [0030], Ln 11-12).  Examiner notes that a hole, as disclosed by Mayrhofer, would have a rectangular cross section. 
Regarding Claim 7, Mayrhofer discloses a tool for a press brake, comprising: 
a tool main body (4), 
an attachment portion formed on a base end side of the tool main body (as illustrated in at least FIG EX–1) and 
configured to be detachably attached to a tool installation portion of the press brake (2) (as illustrated in at least FIG EX–2), and 
a bending portion formed on a distal end side of the tool main body (as illustrated in at least FIG EX–1) and used to bend a plate-shaped workpiece, wherein 
a through hole having a circular cross-sectional shape is formed in a thickness direction in the tool main body (as illustrated in at least FIG EX–2), and 
a bottomed depressed portion is formed in a vicinity of the through hole in the tool main body (as illustrated in at least FIG EX–2). 
Examiner notes the limitation “a plate-shaped workpiece” relate to the use of “a tool for a press brake” claimed and not to the “a tool for a press brake” claimed. 
Regarding Claim 9, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the bottomed depressed portion comprises a plurality of bottomed depressed portions (as illustrated in at least FIG EX–1 & FIG EX–2), and 
the plurality of bottomed depressed portions are arranged in a linearly symmetrical manner to a virtual line passing a center of the through hole in parallel with a vertical direction (as illustrated in FIG EX–1). 
Regarding Claim 10, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses each of the plurality of bottomed depressed portions is a conical hole or a columnar hole.  Examiner notes that, as illustrated in at least FIG EX–1, the bottomed depressed portions located on the base end of the tool are columnar holes. 
Regarding Claim 12, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the bottomed depressed portion (10) is a through groove having a V-shaped cross section or a rectangular cross section and extending in a lateral direction (as illustrated in at least FIG EX–1). 
Regarding Claim 14, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses
the bottomed depressed portion (10) is an elongated hole having a V-shaped cross section or a rectangular cross section and extending in a lateral direction (as illustrated in at least FIG EX–1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 8, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Mayrhofer. 
Regarding Claim 8, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer is silent to an opening area of the bottomed depressed portion is smaller than an opening area of the through hole.  However, Examiner notes that no criticality has been claimed or disclosed in the instant application, with respect, to the relative sizes of the holes, and such relative size would be the result of routine engineering and experimentation, consistent with the requirements of the cooperative functions of the press brake tool, tool holder and tool changer. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 11, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses the bottomed depressed portion is a columnar hole (as illustrated in at least FIG EX–2). 
Mayrhofer is silent to a beveled portion is formed in a peripheral edge portion of the columnar hole.  However, Examiner notes that removing the edge of a hole is a well known manufacturing practice, sometimes known as deburring or breaking the hole edge, as a finishing operation, as evidenced by Machinery’s Handbook (pg 1230, 27th Ed), hereinafter the Handbook. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include a beveled portion formed in a peripheral edge portion of the columnar hole, to provide a finished tool. 
Regarding Claim 13, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses the bottomed depressed portion is a through groove extending in a lateral direction.  
Mayrhofer is silent to a rectangular cross section and beveled portion is formed in each edge portion of the through groove.  Examiner notes that no criticality has been claimed or disclosed in the instant application with respect to the geometry of the groove, and the groove (10) is substantially rectangular, having V-shaped upper and lower walls.  Examiner further notes that it is within the scope of the tool disclosed by Mayrhofer to modify the shape of the groove (para [0030], Ln 11-12) and therefore the sides of the groove could be planar as well, if the cooperative requirements of the press brake tool and tool changer so required. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include to a rectangular cross section to satisfy the cooperative requirements of the press brake tool and tool changer. 
Examiner notes that removing the edge of a hole is a well known manufacturing practice, sometimes known as deburring or breaking the hole edge, as a finishing operation, as evidenced by the Handbook. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include a beveled portion formed in a peripheral edge portion of the groove, to provide a finished tool. 
Regarding Claim 15, Mayrhofer discloses all elements of the claimed invention, as stated above.  Mayrhofer further discloses the bottomed depressed portion (10) is an elongated hole having a rectangular cross section and extending in a lateral direction.  Examiner notes that Mayrhofer discloses the tool may be oriented such that the long axis is horizontal, with respect to the orientation of the press brake (Para [0027], Ln 5-6) and in this orientation, the bottomed depressed portion (10), as illustrated in at least Fig 2, would be laterally oriented. 
Mayrhofer is silent to a beveled portion is formed in a peripheral edge portion of the elongated hole.  Examiner notes that removing the edge of a hole is a well known manufacturing practice, sometimes known as deburring or breaking the hole edge, as a finishing operation, as evidenced by the Handbook. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottomed depressed portion, as disclosed by Mayrhofer, to include a beveled portion formed in a peripheral edge portion of the elongated hole, to provide a finished tool. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725